  8:18-cv-00358-BCB-SMB Doc # 107 Filed: 12/01/20 Page 1 of 1 - Page ID # 539




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

RICHARD POLAK,

                       Plaintiff,                                    8:18-CV-358

        vs.
                                                                       ORDER
ROBERT LANEY,

                       Defendant.



       This matter is before the court on Plaintiff’s Notice of Appeal, Filing 105. The Court

granted summary judgment on October 29, 2020. Filing 101. The Notice of Appeal is timely filed

pursuant to Federal Rule of Appellate Procedure 4(a)(1)(A). However, Plaintiff has not submitted

an application to proceed in forma pauperis on appeal or paid the appellate filing fee, nor has

Plaintiff previously been granted in forma pauperis status. See Fed. R. App. P. 24. Accordingly,

       IT IS ORDERED:

       1.     Plaintiff shall have until December 31, 2020, in which to either pay the appellate

              filing fee or submit a motion for leave to proceed in forma pauperis on appeal; and

       2.     The Clerk of the Court is directed to set a case management deadline in this matter

              with the following text: December 31, 2020: Deadline to submit IFP on appeal or

              pay filing fee.

       Dated this 1st day of December, 2020.

                                                    BY THE COURT:



                                                    _____________________
                                                    Brian C. Buescher
                                                    United States District Judge
